MEMORANDUM **
Appellant’s complaint fails to allege any property damage other than the defective stucco and damage resulting from repair of that stucco. Under Aizona law, the faulty stucco, standing alone, does not constitute an “occurrence” as defined in the insurance policy. See United States Fid. & Guar. Corp. v. Advance Roofing & Supply Co., 163 Ariz. 476, 788 P.2d 1227, 1233 (1989); see also Lennar Corp. v. Auto-Owners Ins. Co., 214 Ariz. 255, 151 P.3d 538, 545 (2007). Additionally, the cost of repairing the stucco does not constitute “property damage” under the language of the policy. See Advance Roofing, 788 P.2d at 1233; see also Lennar Corp., 151 P.3d at 545. Appellant’s reliance on University Mechanical Contractors of Arizona, Inc. v. Puritan Insurance Co., 150 Aiz. 299, 723 P.2d 648 (1986), is misplaced in this case.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.